DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 14, 16-20, 28, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 2017/0368329 A1) in view of Henry et al. (“Brain Blood Flow Alterations Induced by Therapeutic Vagus Nerve Stimulation in Partial Epilepsy: I. Acute Effects at High and Low Levels of Stimulation”, hereinafter “Henry”).
Regarding claims 1, 16 and 30, discloses a method for delivering electrical signals to a person having an indication related to brain function, the method comprising:
programming a signal generator to address the indication by applying an electrical signal to an auricular nerve of the person to modulate blood flow in a brain region, modulate functional connectivity between brain structures, or both  (par. [0045], [0178]: …transdermal stimulation of auricular vagal nerve branches with the systems and methods described herein may be applied for the treatment…), wherein the electrical signal is applied via a plurality of transcutaneous electrodes carried by an earpiece positioned against skin of the person's external ear, external ear canal, or both  (par. [0045], [0178]: …transdermal stimulation of auricular vagal nerve branches with the systems and methods described herein may be applied for the treatment…); and 
wherein at least a portion of the electrical signal has: a frequency in a frequency range from about 15 kHz to about 50 kHz (par. [0183]: …pinna electrical stimulation waveforms may comprise…pulse-width modulated… a primary frequency of stimulation is between 100 Hz and 35 kHz (e.g., between a lower frequency value of …10 kHz, and an upper frequency value of…35 kHz, etc.); an amplitude in an amplitude range from about 0.1 mA to about 10 mA  (par. [0184] …the maximum intensity of pulses delivered to a subject via pinna TES is generally greater than 0.1 mA and less than 30 mA…For example, the amplitude may be between a lower value of about 0.1 mA…and an upper value of about…efficacious peak current intensities are generally between about 0.25 mA and 5 mA; and a pulse width in a pulse width range from about 5 microseconds to about 30 microseconds (par. [0192]: …the shortest segment per cycle can be…5, or 10 microseconds or any values there between).
While Tyler discloses applying an electrical signal to an auricular nerve of the person (pars. [0045], [0178]) it does not expressly disclose modulating blood flow in a brain region, modulate functional connectivity between brain structures or both. 
However Henry in the same field of endeavor: Brain blood flow alterations induced by therapeutic vagus nerve stimulation, discloses modulating blood flow in a brain region, modulate functional connectivity between brain structures or both (pg.  983, Summary, Methods: ...patients…underwent …measurements of cerebral blood flow (BF)…during VNS, METHODS Subjects and VNS techniques: Vagus  stimulation BF PET studies were performed…PET  studies were performed…in the E05 Protocol for Vagus  Nerve  Stimulation) for the purpose of determining vagal nerve stimulation that causes increased neuronal activity (pg. 983, 1st par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of delivering electrical signals as taught by Tyler, to modulate cerebral blood flow, as taught by Henry in order to determine vagal nerve stimulation that causes increased neuronal activity.
Regarding claims 2, 3, 17 and 18, the Tyler and Henry combination discloses the method of claims 1 and 16 wherein the electrical signal is a non-paresthesia- generating electrical signal; and 
wherein the electrical signal is a non-sensory response electrical signal (Tyler, [0183], [0184], [0192]).
Henry discloses that vagal nerve stimulation is known to effect cerebral blood flow. Tyler discloses applying an electrical signal to the auricular nerve of a person with a frequency in the range of 10kHz to 35Khz (par. [0183]), an amplitude range between 0.25 and 5 mA (par. [0184]) and a pulse width range between 5 to 10 microseconds (par. [0194]). While Tyler does not explicitly suggest the electrical signal is non-paresthesia generating or a non-sensory response, the Examiner notes that the stimulation parameters relied upon by the combination of Tyler and Henry overlap with those claimed by the applicant. Tyler discloses stimulating the vagus nerve with these parameters. Therefore it would appear that the stimulation treatment of Tyler and Henry would be capable of applying a non-paresthesia-generating and non-sensory response electrical signal since Applicant has not defined any other condition in claims 2, 3, 17 and 18 that would result in non-paresthesia and non-sensory response. The manner in which the stimulation parameters are claimed indicate that non-paresthesia and non-sensory response  is a necessary or inherent result of applying an electrical signal having a frequency in the range of 10 to 35 kHz, an amplitude range between 0.25 and 5 mA and a pulse width range between 5 to 10 microseconds. Since the Tyler and Henry combination discloses these ranges it appears they would provide the same result. This conclusion is further supported by the as-filed specification, which discloses that stimulation frequency of 15 to 50 kHz can provide paresthesia-free stimulation without triggering auditory effects (par. [0072] of the USPGPub. version of the specification).
Regarding claims 4 and 19, Tyler discloses all the method of claims 1 and 16 except wherein programming the signal generator includes programming the signal generator to apply the electrical signal to modulate the blood flow in the brain region.  
Henry discloses programming the signal generator includes programming the signal generator to apply the electrical signal to modulate the blood flow in the brain region  (Summary, Methods: ...patients… underwent …measurements of cerebral blood flow (BF)…during VNS, METHODS Subjects and VNS techniques: Vagus  stimulation BF PET studies were performed…PET  studies were performed…in the E05 Protocol for Vagus  Nerve  Stimulation, Results: In both the low- and high-stimulation  groups during VNS,  brain BF was…increased) for the purpose of determining vagal nerve stimulation that causes increased neuronal activity (pg. 983, 1st par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of delivering electrical signals as taught by Tyler, to modulate cerebral blood flow, as taught by Henry in order to determine vagal nerve stimulation that causes increased neuronal activity.
Regarding claims 5 and 20, The method of claims 4 and 19 wherein the brain region includes one or more of the right cerebellum, the left cerebellum, or deep cerebellar nuclei (pg. 983, 2nd par.:  VNS is likely to cause increased transsynaptic  neurotransmission in…the inferior cerebellar hemispheres…, pg. 986, RESULTS, 3rd par.: Inferior portions of both cerebellar hemispheres were activated by VNS in both groups…) for the purpose of inducing blood flow alterations (pg. 986, RESULTS, 4TH par.)
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of delivering electrical signals as taught by Tyler, to stimulate the cerebellar hemispheres, as taught by Henry in order to induce blood flow alterations.
Regarding claims 8 and 31, the Tyler and Henry combination discloses the method of claims 1 and 30 wherein the indication is at least one of: an autoimmune disease, an affective disorder, a headache disorder, a learning disorder, a neurodegenerative disorder, stroke recovery, a traumatic brain injury, a cardiovascular disorder, a memory disorder, a learning disability, or improving wellness (Tyler, par. [0045]: …modifying the subject's cognitive state and/or physiology may be mediated through the vagal nerve and affect one or more organ system, including but not limited to the…cardiac…immunological…systems…transdermal stimulation of auricular vagal nerve branches with the systems and methods described herein may be applied for the treatment or diagnosis of various medical conditions, including but not limited to: … chronic heart failure…coronary artery disease…immune disorders…memory disorders, migraines…traumatic brain injury).
Regarding claims 14 and 28, the Tyler and Henry combination discloses the method of claims 1 and 16 wherein programming or applying the signal generator includes programming the signal generator to produce a first electrical signal for application to a first ear of the person (Tyler, Fig. 12, (1203)) and a second electrical signal for application to a second ear of the person (Tyler, Fig. 12, (1204) and pars. [0026], [0145]: …a first PENS electrode 1203 and a second PENS electrode 1204 can be fitted into the right and left ear of the wearer).

Claims 6, 9, 10 15, 21, 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Henry as applied to claims 1-5, 8, 14, 16-20, 28, 30, 31 above, and further in view of Covalin (Patent No. 10,695,568 B1).
Regarding claims 6 and 21, the Tyler and Henry combination discloses all of the method of claims 1 and 16 except wherein programming or applying the signal generator includes programming the signal generator to apply the electrical signal to modulate the functional connectivity between the brain structures.
However, Covalin in the same field of endeavor: a treatment system and method  including stimulation of vagal related neural structures discloses, programming the signal generator to apply the electrical signal to modulate the functional connectivity between the brain structures (Fig. 1C and col. 7, lns.: …neural structures and pathways for modulating …many interconnections exist amongst different brainstem nuclei (e.g., PAG, LC, NRM, NBM, PbN, PPN); cognitive processes require connectivity between brain structures) to provide the benefit of a non-invasive treatment option for a disorder using  neurostimulation approach (col. 7, lns. 20-21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use with the method of delivering electrical signals, as taught by Tyler and Henry, a stimulation signal that modulates interconnections, as taught by Covalin to provide the benefit of a non-invasive treatment option for a disorder using  neurostimulation approach.
Regarding claims 9, 10, 23 and 24, the Tyler and Henry combination discloses all of the method of claims 1 and 16 except wherein the frequency is customized to the person; and
wherein the frequency is selected to be at or above the person's auditory frequency limit. 
Covalin discloses the frequency is customized to the person;
wherein the frequency is selected to be at or above the person's auditory frequency limit (col. 18, lns. 20- 22: …the stimulation targets specific neural targets in a local manner…including custom stimulation frequency, custom pulse width, custom stim intensity (amplitude), independently controlled stimulation channels, col. 18, lns. 40-45:  …tissue portion 1220 is configured to target the cymba conchae region which is enervated by branches of the auricular branch of the vagus nerve…) to provide the benefit of optimal therapy according to the needs of individual users (col. 18, lns. 19-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use with the method of delivering electrical signals, as taught by Tyler and Henry, a custom stimulation frequency selected above a user’s auditory limit, as taught by Covalin in order to provide the benefit of optimal therapy according to the needs of individual users.
Regarding claims 15 and 29, the Tyler and Henry combination discloses all of the method of claims 14 and 28 except wherein the first electrical signal differs from the second electrical signal with respect to one or more of frequency or amplitude.
Covalin discloses the first electrical signal differs from the second electrical signal with respect to one or more of frequency or amplitude (col. 3, lns: 17-39: …transcutaneous stimulation…includes a concha apparatus including a first electrode configured to be in contact with vagal related neural structures; an earpiece connected…by a first connector…including a second electrode configured to be in contact with…the great auricular nerve and/or its branches…a pulse generator…connected to the earpiece by a second connector, the pulse generator…in communication with the first electrode…the second electrode and the at least another electrode of the earpiece; providing a first stimulation to the first electrode at a first tissue location…and providing a second stimulation at a second tissue location col. 19, lns. 42-54: …different stimulation frequencies are used at the different electrodes) for the purpose of stimulating a pathway for modulation in the brain (col. 3, lns. 35-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use with the method of delivering electrical signals using right and left ear electrodes as taught by Tyler and Henry, different frequencies for each electrode, as taught by Covalin in order to stimulate a pathway for modulation brain.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Henry and Covalin as applied to claims 6, 9, 10, 15, 21, 23 and 24 above, and further in view of Yakunina et al. (“Optimization of Transcutaneous Vagus Nerve Stimulation Using Functional MRI”, hereinafter “Yakunina”).
Regarding claims 7 and 22, the Tyler and Henry combination discloses the method of claims 6 and 21 except wherein the brain structures include one or more of the following pairs: right posterior cingulate and right lingual gyrus; right posterior cingulate and left superior temporal gyrus; right inferior insula and left inferior gyrus; right inferior insula and middle occipital gyrus; right bed nucleus of the stria terminalis (BNST) and left postcentral gyrus; locus coeruleus and right lingual gyrus; left nucleus tract solitarius (NTS) and right anterior cingulate; left NTS and left posterior insula; subgenual anterior cingulate cortex and right posterior insula; bilateral central amygdala (BCA) and left NTS; right BNST and right anterior insula; or BCA and posterior insula.
However, Yakunina, in the same field of endeavor: the optimization of transcutaneous vagus nerve stimulation, discloses the brain structures include one or more of the following pairs: left NTS and left posterior insula; or bilateral central amygdala (BCA) and left NTS (see Table 1, column “Frangos-mask”) to provide the benefit of a noninvasive transcutaneous brain stimulation for treatment to modulate brain systems (pg. 9, lns. 1-8). 
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of delivering electrical signals for modulating connectivity between brain structures as taught by Tyler, Henry and Covalin, target NTS and insula posterior connectivity, as taught by Yakunina in order to provide the benefit of a noninvasive transcutaneous brain stimulation for treatment to modulate brain systems.

Claims 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Henry as applied to claims 1-5, 8, 14, 16-20, 28, 30, 31 above, and further in view of Yakunina.
Regarding claims 11, 12, 25 and 26,  the Tyler and Henry combination discloses all of the method of claims 1 and 16 except wherein the amplitude is customized to the person; and
wherein the amplitude is selected to be below the person's sensory threshold.
Yakunina discloses the amplitude is customized to the person; and
wherein the amplitude is selected to be below the person's sensory threshold (pg. 3, METHODS, Electrical Stimulation, 2nd par.: …testing was conducted …Starting from 0.1 mA, the intensity was gradually increased by 0.1 mA until the subject reported a sensation (sensory threshold)) for the purpose of establishing a treatment that does not exceed a patient’s pain threshold for stimulation therapy (METHODS, Electrical Stimulation, 2nd par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of delivering electrical signals, as taught by Tyler and Henry, to use an amplitude just below a patient’s sensation, as taught by Yakunina, in order to establish a treatment that does not exceed a patient’s pain threshold for stimulation therapy.
Regarding claims 13 and 27, the Tyler and Henry combination discloses all of the method of claim 26 wherein the amplitude is selected to be less than or equal to 75% of the person's sensory threshold. 
Yakunina discloses the amplitude is selected to be less than or equal to 75% of the person's sensory threshold (METHODS, Electrical Stimulation, 2nd par.: The stimulation intensity for each electrode was chosen as the intensity that was 0.1 mA weaker than the intensity corresponding to the pain threshold) for the purpose of establishing a treatment that does not exceed a patient’s pain threshold for stimulation therapy (METHODS, Electrical Stimulation, 2nd par.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of delivering electrical signals, as taught by Tyler and Henry, to use an amplitude just below a patient’s sensation, as taught by Yakunina, in order to establish a treatment that does not exceed a patient’s pain threshold for stimulation therapy.
Since Yakunina teaches that the stimulation amplitude was chosen as the intensity that was weaker than the intensity corresponding to the sensory (i.e. pain) threshold, the prior art therefore provides teaching that an amplitude less than the sensory threshold is a variable that achieves a recognized result, and satisfies the above requirement of a result-effective variable.
Because Applicant fails to disclose that the claim amplitude range of less than or equal 75% of sensory threshold provides a criticality to the invention that separates it from the prior art, and the prior art discloses that the , it would therefore have been obvious for one of ordinary skill to discover the optimum workable amplitude range of 75% or less of the sensory threshold by normal optimization procedures know in the therapeutic stimulation arts.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792   
 
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792